PER CURIAM.
Affirmed on authority of Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747, wherein the court states:
“ . . . We decline to hold, however, that a guilty plea is compelled and invalid under the Fifth Amendment whenever motivated by the defendant’s desire to accept the certainty or probability of a lesser penalty rather than face a wider range of possibilities extending from acquittal to conviction and a higher penalty authorized by law for the crime charged.”
To like effect, see also North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed. 2d 162.
JOHNSON, Acting C. J., SPECTOR, J., and MELVIN, WOODROW M., Associate Judge, concur.